Title: To James Madison from William Jarvis, 26 October 1803 (Abstract)
From: Jarvis, William
To: Madison, James


26 October 1803, Lisbon. Wrote last on 18 Oct. [not found] by the schooner Betsey. “In less than two hours after the letter was delivered I saw a French Gentleman who is extremely intimate with General Lannes, that informed me the reports I mentioned of the intended invasion of this Country were not true”; indeed he believed Portugal’s neutrality “was, without some unforeseen event, settled on a permanent footing.” This was not on the authority of Lannes. Believes the reports were founded on “some pieces latterly published in the Moniteur.”
Was informed “To-day” by Captain Pearse of the British warship Alcine “that our differences were adjusted with the Emperor of Morocco.” Pearse did not know “on what Terms” but said “the advice was brought by Captn. Rodgers from Tangiers.” Is “somewhat doubtful of the correctness of the information altho’ it is rendered highly probable by Col: Lear’s letter and others from Cadiz and Malaga received Since.” Sincerely hopes it is true. Encloses a letter from Graham [not found].
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). RC 2 pp.; marked “(Duplicate)”; docketed by Wagner as received 20 Jan.



   
   A full transcription of this document has been added to the digital edition.

